DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 12/4/2020 in which claims 1-20 are pending in the application.  Preliminary amendment dated 4/8/2021 in which claims 1-20 have been canceled and new claims 21-40 have been added.  Thus, the claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of executing multiple legs of a spread order at multiple live markets without significantly more. 
Examiner has identified claim 21 as the claim that represents the invention described in the independent claims 21, 34, and 38.
Claim 21 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
The claim 21 recites a series of steps, e.g., converting multiple market items of multiple live electronic markets into a representative decimalized market, wherein each market item of the decimalized market is associated with decimalized bid and ask prices and corresponding quantities; receiving a spread order associated with the multiple market items of the multiple live electronic markets, wherein the spread order includes multiple component order legs across the multiple live electronic markets; determining a decimalized fulfillment value and a fulfillment quantity at which the computer system based on a profile of a firm administering the computer system to transfer management of filling the multiple component order legs of the spread order to the firm; receiving an indication of acceptance by a user for the spread order at the decimalized fulfillment value and the fulfillment quantity; and in response to receiving the indication of the acceptance, filling the synthetic proxy at the decimalized fulfillment value and fulfillment quantity including at least a part of the first component order leg and the second component order leg executed at the multiple live electronic markets.  These limitations (with the exception of italicized limitations) describe the abstract idea of executing multiple legs of a spread order at multiple live markets which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices and commercial or legal interactions).  The computer system and the electronic limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 21 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of computer system and the electronic result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of computer system and the electronic are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 21 is directed to an abstract idea (Step 2A-Prong 2: NO).
Step 2B: NO).  Thus, the claim 21 is not patent eligible.
Similar arguments can be extended to other independent claims 34 and 38, and hence the claims 34 and 38 are rejected on similar grounds as claim 21.
	Dependent claims 22-33, 35-37, and 39-40 further define the abstract idea that is present in their respective independent claims 21, 34, and 38 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 21-40 are not patent-eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693